Exhibit 99.1 Announcement Press Release MALCOLM HOENLEIN TO JOIN THE BOARD OF DIRECTORS OF WATER CHEF, INC. Water Chef, Inc. – (WTER OTC: BB) 68 South Service Road Suite 100 Melville, NY 11747 Contact: Leslie J. Kessler Voice: 631.577.7915 Fax: 631.577.7918 E-Mail: info@waterchef.net Web Site: www.waterchef.net Melville, New York, March 17, 2008 – Leslie J. Kessler, President and Chief Executive Officer, Water Chef, Inc. is pleased to announce the appointment of Malcolm Hoenlein to the Board of Directors of the Company. Mr.Hoenlein is the Executive Vice Chairman/CEO of the Conference of Presidents of Major American Jewish Organizations, the coordinating body on national and international Jewish concerns for 52 national Jewish organizations.He was on the editorial board of ORBIS, the Journal of International affairs and a Middle East specialist at the Foreign Policy Research Institute.Mr. Hoenlein serves as an advisor to many public officials and is frequently consulted on public policy issues.He appears regularly in the media and has traveled throughout the world meeting governmental, business and world leaders.He is a recipient of many awards and tributes and serves on the boards of various companies including Bank Leumi USA, Keryz Pharmaceuticals, ODF, and Manhattan Pharmaceuticals. Mr.
